Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
No disputo la interpretación que hace la mayoría del Tribunal con respecto a lo que dispone la ley orgánica de la A.C.A.A. El texto del inciso (5) de la See. 6 de la Ley Núm. 138 de 26 de junio de 1968 (9 L.P.R.A. sec. 2055(5)), al igual que el citado historial legislativo, parecen claros en cuanto a que la legislación de la Administración de Com-pensaciones por Accidentes de Automóviles (en adelante la A.C.A.A.) dispone que solamente se pagará por dicha agen-cia aquellos servicios médicos y hospitalarios prestados en Puerto Rico. Mi disenso aquí lo motiva una razón que la mayoría del Tribunal no examina en su opinión. En mi criterio, la limitación que surge de la propia ley orgánica referida no es válida desde el punto de vista constitucional.
Como bien señala la mayoría en su opinión, la A.C.A.A. fue establecida para paliar las consecuencias de un grave problema social que aflige al país. Su ingente propósito es que las víctimas de los frecuentes accidentes vehiculares que ocurren en la isla tengan acceso eficaz a tratamiento médico-hospitalario para atender las lesiones sufridas en dichos accidentes. La meta evidente es que la curación de tales lesiones no tenga que depender de la condición eco-nómica del lisiado. La propia ley orgánica de la A.C.A.A. reconoce que se trata de un derecho de las víctimas. No se necesita una enjundiosa conceptualización para entender *124que se trata de uno de los derechos humanos de naturaleza socioeconómica derivado del derecho a la vida, cuyo desa-rrollo ha ocurrido en épocas recientes, a medida que la con-ciencia humana ha profundizado sobre el alcance y la ex-tensión de los derechos fundamentales de las personas/1) Es un derecho establecido estatutariamente, pero por ello no deja de ser una concreción del fundamental derecho a la vida, que sí es de índole constitucional.
Más aún, se trata de un derecho que la A.C.A.A. protege y hace efectivo mediante un seguro compulsorio que pagan los propios dueños de vehículos. No es una dádiva del Es-tado o un mero beneficio social.
En vista de todo lo anterior, no puede considerarse que es razonable que la A.C.A.A. le provea tratamiento eficaz a las víctimas lesionadas en accidentes vehiculares si el tra-tamiento está disponible en Puerto Rico, pero que niegue tal tratamiento a otras víctimas de tales accidentes si éste no está disponible en la isla. Tal esquema protege el dere-cho a la vida de unos lesionados pero le niega protección al derecho a la vida de otros lesionados. Se lé*niega la protec-ción, por la cual se ha cobrado una prima, precisamente al que más la puede necesitar: aquel que no puede costear los gastos especiales que acarrea tener que viajar fuera de Puerto Rico para recibir una imprescindible atención médica.(2) No creo que el trato dispar entre los dos grupos de lesionados referidos sea razonable, sobre todo en una jurisdicción en la cual los derechos fundamentales tienen una factura ancha y deben concebirse de la forma más am-plia posible.
En resumen, pues, para mí el aspecto de la legislación en cuestión que aquí nos concierne está viciado por atentar contra la igual protección de las leyes. Se erige una clasifi-*125cación con respecto a un derecho relacionado con el derecho a la vida y por cuya protección el Estado cobra, que no es constitucionalmente sostenible. Como la mayoría del Tribunal ni siquiera discute el asunto, y tácitamente conva-lida el trato desigual referido, yo disiento.

(1) Véase J.B. Fuster, Derechos fundamentales y deberes cívicos de las personas, San Juan, Comisión de Derechos Civiles, 2001, págs. 20-22.


(2) Quizás no en la situación específica del caso de autos, pero en otras situacio-nes previsibles tal atención médica puede ser necesaria como cuestión de vida o muerte.